DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This Office Action is in response to the Application filed on September 11, 2020.  Claims 1-20 are presently pending and are presented for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 11, 2020 and February 5, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 156 and 158 in Para 0028.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because they are a series of indistinct blank boxes devoid of labels (see Figs. 4 ). Such labels would facilitate an understanding of the invention without undue searching of the specification. The present drawings do not immediately convey any information and should be amended so that one looking at the drawings may quickly determine what elements they are looking at.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
In regards to the “if” statements in claims 1, 9, 11, and 19, it is noted that this results in the subject matter following the “if” statement to not be positively recited.  It is suggested to change each occurrence of “if” to -- when --.
In regards to the term “tram” in claims 4 and 14, it is noted that the term is being interpreted as meaning “move” or similar meanings.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 10-16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lehtinen et al. (US 20170247860; hereinafter Lehtinen; already of record from IDS).
In regards to claim 1, Lehtinen discloses of a method for operating an implement assembly of a machine at a worksite, the implement assembly adapted to receive a load from a location, haul the load, and dump the load at a dump location (Abstract, Para 0003, Figs 1-2), the method comprising:
detecting, by a controller, a movement of the machine towards the location (Para 0063, 0050, 0055);
and moving, by the controller, the implement assembly from a first state to a second state if at least one parameter associated with the machine relative to the location falls below a corresponding parameter threshold during the movement of the machine towards the location (Para 0062-0063, 0067-0068, 0055).
In regards to claim 2, Lehtinen discloses of the method of claim 1, wherein the at least one parameter associated with the machine relative to the location corresponds to a distance between the machine and the location (Para 0063, 0055).
In regards to claim 3, Lehtinen discloses of the method of claim 1, wherein the at least one parameter associated with the machine relative to the location corresponds to a speed of movement of the machine towards the location (Para 0066-0070).
In regards to claim 4, Lehtinen discloses of the method of claim 1, wherein, in the first state of the implement assembly the machine is adapted to tram in the worksite (Para 0050, 0063, Fig 2 and 4).
In regards to claim 5, Lehtinen discloses of the method of claim 1, wherein, in the second state of the implement assembly the machine is adapted to perform a scooping operation to receive the load from the location (Para 0063, 0058-0059, Fig 4).
In regards to claim 6, Lehtinen discloses of the method of claim 1, wherein detecting the movement of the machine towards the location includes:
determining, by the controller, a position of the machine within the worksite (Para 0048);
determining, by the controller, the location within the worksite for receiving the load into the machine (Para 0055-0056, 0062); and
calculating, by the controller, a decreasing distance between the position of the machine and the location (Para 0063, 0055).
In regards to claim 8, Lehtinen discloses of the method of claim 1 further comprising:
detecting, by the controller, an orientation of the machine during the movement of the machine towards the location, wherein the orientation of the machine is detected to determine that the machine is approaching towards the location with the implement assembly facing towards the location (Para 0048-0050).
In regards to claim 10, Lehtinen discloses of the method claim 1, wherein:
the implement assembly includes a linkage coupled to a frame of the machine and an implement coupled to the linkage (Fig 1 Parts 108, 110, 106, Para 0039), and
moving the implement assembly from the first state to the second state includes moving at least one of the implement relative to the linkage or the linkage relative to the frame (Fig 1 Parts 108, 110, 106, Para 0039, 0043, 0063).
In regards to claims 11-16, 18, and 20, the claims recite analogous limitations to claims 1-6, 8, and 10, respectively, and therefore are rejected on the same premise.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehtinen in view of Pfaff et al. (US 20200042003; hereinafter Pfaff).
In regards to claim 7, Lehtinen discloses of the method of claim 6.
However, Lehtinen does not specifically disclose of retrieving, by the controller, the position and the location from a map.
Pfaff, in the same field of endeavor, teaches of retrieving, by the controller, the position and the location from a map (Para 0107, Fig 19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 6, as taught by Lehtinen, to include retrieving, by the controller, the position and the location from a map, as taught by Pfaff, in order to allow the loader augmented control controller to be capable of navigating the worksite without needing any other input from the mobile controller (Pfaff Para 0107).
In regards to claim 17, the claim recites analogous limitations to claim 7, and therefore is rejected on the same premise.  
Claim Objections
Claims 9 and 19 are objected to as being dependent upon a rejected base claim.
Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 9, the closest prior art of record is Lehtinen et al. (US 20170247860; hereinafter Lehtinen; already of record from IDS) in view of Gowda et al. (“Tracking Drone Orientation with Multiple GPS Receivers”; hereinafter Gowda).  Lehtinen in view of Gowda teaches of the method of claim 8, wherein:
the machine includes a forward end and a rearward end, the implement assembly being coupled to the forward end, and
detecting the orientation of the machine during the movement of the machine towards the location includes:
receiving, from a first sensor, data related to a first position of the forward end relative to the location;
receiving, from a second sensor, data related to a second position of the rearward end relative to the location;
computing, by the controller, a first distance between the first position and the location;
computing, by the controller, a second distance between the second position and the location.

However, Lehtinen in view of Gowda do not teach of determining, by the controller, the approach of the machine towards the location with the implement assembly facing towards the location if the first distance is less than the second distance; and
determining, by the controller, the approach of the machine towards the location with the implement assembly facing away from the location if the second distance is less than the first distance.

Lehtinen in view of Gowda do teach of having multiple location sensors that calculate the distance between a position and the location.  However, there is no teaching found for the approach of the machine towards the location with the implement assembly facing towards the location if the first distance is less than the second distance; and determining, by the controller, the approach of the machine towards the location with the implement assembly facing away from the location if the second distance is less than the first distance.  Therefore the claim contains allowable subject matter.  
In regards to claim 19, the claim recites analogous limitations to claim 9, and is therefore contains allowable subject matter on the same premise.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Deines (US 20150308070) discloses of automatically actuating an implement according to how far the vehicle is from a location and the speed the vehicle is traveling. 
Jaliwala et al. (US 20150240453) discloses of controlling movement of a machine implement based on factors including a machine speed and a position of the implement.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./               Examiner, Art Unit 3663                                                                                                                                                                                         
/JAMES M MCPHERSON/               Examiner, Art Unit 3663